


EXHIBIT 10.1


CONSOLIDATED AMENDMENT TO COMPLETE AND PERMANENT RELEASE AND RETIREMENT
AGREEMENT
 
Effective on this 21st day of May, 2015 (the “Amendment Date”), Matthew
Williamson (“Mr. Williamson” or “You”) and Brady Corporation (the “Company”)
hereby enter into this Consolidated Amendment To Complete and Permanent Release
and Retirement Agreement (the “Amendment”). 
    
WHEREAS, Mr. Williamson and the Company entered into the Complete and Permanent
Release and Retirement Agreement (“Retirement Agreement”) effective February 9,
2015 regarding Mr. Williamson’s retirement from the Company;


WHEREAS, Mr. Williamson and the Company entered into Amendment No. 1 to Complete
and Permanent Release and Retirement Agreement effective April 13, 2015
(“Amendment 1”); and


WHEREAS, Mr. Williamson and the Company desire to further amend the Retirement
Agreement, and to revoke Amendment 1 and restate its terms in this Amendment.


NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Mr. Williamson and the Company hereby agree as follows:


1.
Capitalized terms used and not defined in this Amendment have the respective
meanings assigned to them in the Retirement Agreement.



2.
Amendment 1 is hereby revoked and superseded in its entirety by this Amendment.



3.
The second sentence of Paragraph 1 of the Retirement Agreement is deleted in its
entirety and replaced with the following:



“From the Effective Date to July 31, 2015 (the “Separation Date”), Mr.
Williamson will remain employed by the Company and receive his current salary
and fringe benefits.”


4.
The second paragraph of Section 3 of the Retirement Agreement is deleted in its
entirety and replaced with the following:



“Mr. Williamson will also be provided the option of: (i) selecting retiree
health insurance benefits or healthcare benefits under COBRA in accordance with
the Company’s healthcare plans and applicable law, provided that if Mr.
Williamson selects COBRA benefits, the first six (6) months of COBRA benefits
will be at active employee rates and the remaining period of COBRA benefits will
be at regular COBRA rates; (ii) retaining his cell phone fully wiped of all
Company-related data and information; (iii) purchasing his Company vehicle for
80% of its book value as of the Effective Date ( such purchase price to reflect
consideration of any funds paid by Mr. Williamson toward the Company’s initial
purchase of the vehicle in a manner consistent with the Company’s policies and
practices); and (iv) selecting outplacement services chosen by the Company or
the payment of $7,500.”


5.
This Amendment is effective as of the Amendment Date. Except as expressly
provided in this Amendment, all of the terms and provisions of the Retirement
Agreement are and will remain in full force and effect. Without limiting the
generality of the foregoing, the amendments contained herein will not be
construed as amendments to or waiver of any other provisions of the Retirement
Agreement. On and after the Effective Date, each reference in the Retirement
Agreement to "this Agreement," "the Agreement," "hereunder," "hereof," "herein"
or words of like import will mean and be a reference to the Retirement Agreement
as amended by this Amendment.



6.
This Amendment is governed by, and construed in accordance with, the laws of the
State of Wisconsin, without regard to its conflict of law provisions.



7.
This Amendment constitutes the sole and entire agreement of Mr. Williamson and
the Company with respect to the subject matter contained herein, and supersedes
all prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter.







--------------------------------------------------------------------------------






Date: May 21, 2015
 
/s/ MATTHEW WILLIAMSON
 
 
Matthew Williamson
 
 
 
 
 
 
 
 
Brady Corporation
 
By:
/s/ J. MICHAEL NAUMAN
 
 
Its Authorized Representative
 
 
 



